DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s amendments filed 07/08/2022 have been entered. Claims 1-7, 9-17, and 19-20 are pending; claims 8 and 18 are canceled. 
3.	Applicant’s arguments, see page 9 of Remarks, filed 07/08/2022, with respect to objections of claims 2 and 5 have been fully considered and are persuasive.  The objections of claims have been withdrawn.
4.	Applicant's arguments filed 07/08/2022 regarding 35 U.S.C. 112(b) rejections have been fully considered but they are not persuasive. Specifically, Applicant states that replacement of FIGS. 23 and 24 are submitted to further clarify the features of claim 10. However, the replacement drawings of Figs. 23 and 24 are missing in the submitted amendment filed 07/08/2022. 
5.	Applicant's arguments filed 07/08/2022 regarding 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 
Regarding Applicant’s argument the cited section Canoso does not teach or suggest features in claim 1 related to determining a specific delivery location for goods relative to a door to avoid the door contacting the goods (see pages 11-13 of Remarks), claim 1 requires “the robot unloads goods at the target position”, which can be interpreted as the robot positions itself at a target position to unload the goods and thus does not necessarily restrict the claim to one interpretation that the goods are placed at the target position. The claim further does not require specifically how the robot unloads the goods and therefore can be broadly interpreted as the robot delivers by unlocking its cargo bay to allow access by a user for unloading the goods, as taught in Canoso. 
Regarding Applicant’s argument that Deyle does not teach or suggest the above-identified features of claim related to identifying a delivery location outside of a moving area of a door and delivering goods at that location (see page 13 of Remarks), Deyle is cited to merely teach the feature point identified in Canoso includes a handle or a hinge of the door. Deyle does not have to teach or suggest identifying a delivery location for delivering goods because such features were taught in Canoso. Therefore, the robot of Canoso, as modified by Deyle, can detect a hinge or a handle of the door as an example of various feature points, in order to determine a direction of the door when opening or closing.   
Regarding Applicant’s argument that Coulter fails to teach or suggest the identified features of claim 1 related to identifying a delivery location outside of a moving area of a door and delivering goods at that location (see pages 13-14 of Remarks), Coulter is cited to teach the robot is positioned at a target position that is identified based on a determination of a width of a door. Thus, as explained above that the target position required by claim 1 is a position where the robot stands to deliver goods, the teachings of Coulter can be combined with the teachings of Canoso such that the modified robot of Canoso is positioned at a target position for delivering that is spaced apart from the door by at least a width of the door, in order to prevent collision with the door when the door swings open in the direction toward the robot.
Further, Applicant argues that the combination of Canoso and Deyle fails to teach or suggest the identified features of claim 2 including wherein the processor selects, as the target position for delivering goods, a position in front of the first wall surface at a first side of the door that is further from the hinge and not a second wall surface at a second side of the door that is closer to the hinge (see page 15 of Remarks). However, Applicant also states that the robot of Canoso may be positioned at either side of a door’s movement path and avoid contact with a door. This indicates that the robot of Canoso can be positioned at a target position in front of a first wall away from the hinge as required in claim 2, or in front of a second wall closer to the hinge. Since Canoso does not explicitly teach the robot must be positioned at a target position away from the hinge, one of ordinary skill in the art would have recognized that the position away from the hinge allows for easier access for a user to pick up the goods than the position closer to hinge. For instance, when the robot delivers at a target position in front of a wall closer to the hinge, the goods would be either blocked from the sight of the user when opening the door outward, or would be located farther from the user when opening the door inward. Therefore, one of ordinary skill in the art would have been able to modify the teachings of Canoso to choose a position in front of a first wall away from the hinge as the target position in order to allow easier delivery and pickup of the goods by a user. 
Regarding Applicant’s arguments that Deyle does not teach or suggest the feature of claim 3 of selecting a target delivery for goods in front of a door when no hinges are detected, Deyle is cited to teach selecting a position in front of an elevator door as the target position for the robot to stands. Deyle does not have to teach selecting a target delivery for goods because such feature was already taught in Deyle. 
Regarding Applicant’s arguments that Canoso and Coulter fail to teach or suggest the features of claim 6 including wherein, when the depth of the door is greater than depths of one or more surrounding wall surfaces by at least a threshold distance, the processor select a position that is in front of the door as the target position for delivery of goods (see page 16 of Remarks), Coulter is cited to teach positioning a robot in front of a door when the door is opening inward, that is, when the depth of the door is greater than the depths of the surrounding wall faces. This positioning of the robot of Coulter can be combined with Canoso to modify the robot of Canoso to position in front of the door when the door is opening inward in order to allow easy access between the robot and the user. Canoso further teaches the robot is positioned slightly to the front of an inward opening door as seen in Fig. 2C.
	Regarding Applicant’s arguments that Ferguson fails to teach or suggest the features of claim 9, specifically the features of unloading the discharged goods while supporting the goods on a wall surface that is in contact with the target position (see pages 16-17 of Remarks), the claim does not require the steps of unloading the discharged goods and supporting the goods on a wall surface to be implemented simultaneously. The claim further does not recite specifically any structure used to support the discharged goods. Therefore, based on the broadest reasonable interpretation of the claim, the robot can discharge goods a wall and support the goods using the wall if the goods contact the wall. 
	Further, Applicant argues that the combination of Canoso, Deyle, and Ferguson fails to teach or suggest the features of claim 10 including a first side of a body of the robot is positioned against a wall surface that is adjacent to the target position, and the robot discharges the goods to a second side that is opposite to the first side (see page 17 of Remarks). Applicant also states support for the claim feature of “first side of a body of the robot is positioned against a wall surface that is adjacent to the target position” is supported by the specification, which states that “a rear of the robot 300 may be … supported on the wall surface W”. However, FIGS. 23 and 24 of Drawings filed 07/09/2020 do not show that the robot is in contact with the wall to receive support from the wall. The disclosure does not further mention any specific structure or algorithm of how the robot uses the wall to support itself. Therefore, this claim feature can be broadly interpreted as the robot being position near the wall/in the vicinity of the wall and unloads the goods. Since Canoso and Deyle do not specifically teach discharge the goods to a second side that is opposite to the first side, one of ordinary skill in the art would have recognized to discharge the goods away from the wall in order to allow easy access by the user and to prevent collision with the wall. 
 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 10 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 20 recites the limitation “the robot is positioned against a wall surface”. However, Figs. 23 and 24 shows that the robot does not touch or come in contact with the wall surface to support its body. The specification does not disclose whether positioning the robot against a wall surface indicates that the robot has to touch or come into contact with the wall surface. Therefore, the scope of the claim cannot be ascertained and thus, this limitation renders the claim indefinite. For examination purposes, as best understood, this limitation is interpreted as the robot positions itself in a vicinity of a wall surface or near a wall surface.  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3, 5, 7, 11-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Canoso et al. (US 9,535,421 B1), hereinafter Canoso, in view of Deyle et al. (US 2019/0248014 A1), hereinafter Deyle. 
Regarding claim 1 and similarly cited claim 11, Canoso teaches:
A robot (Fig. 1, Col. 2 line 62, “a delivery robot 100”) comprising: 
at least one motor provided in the robot (Col. 8 lines 18-21, “a robot (e.g., 100, 300) can have a motor control system of sufficient fidelity for smoothly decelerate multiple motors (wheels) simultaneously.”); 
a camera configured to capture an image of a door (Col. 4 lines 50-53, “a robot can use image sensors, depth sensors, position sensors, or the like. The sensors can be used to identify room numbers and determine if opening of a door has occurred.”); and 
a processor (Col. 3 lines 23-25, "the control electronics can be positioned in a base 138”) configured to determine, based on a feature point identified from the image (Col. 4 lines 53-57, “Active or passive identification systems can be used, including but not limited to RFID tags, Bluetooth beacons, QR coded markings, ultrasonic emitters, or other suitable area or target identification mechanism or marking system”), a target position for unloading goods, not overlapping with a moving area/swing path of the door (Col. 5 lines 10-13, “The robot can use the model to position itself in a position that allows for ease of delivery, while preventing contact with the opening door.”), and control the at least one motor the robot unloads goods at the target position (Col. 4 line 62 – Col. 5 line 15), 
…
	Canoso fails to specifically teach the feature point includes at least one of a handle or a hinge of the door. 
	However, Deyle teaches the feature point includes at least one of a handle or a hinge of the door ([0182], “The robot 900 can collect image data of the door 1010 … to identify the type of the door, the location of the door handle, the direction the door rotates to open, and to determine other features associated with the door 1010.”; [0185], “the robot 900 may identify that the door 1010 is a hinged door and opens in a direction towards the robot 900. The robot 900 may receive image data collected by the camera systems of the robot 900 and/or semantic maps to determine the door handle type”; [0186], “the robot 900 can determine that the door knob is positioned on a left side and that the door hinges are positioned on a right side of the door 1010”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Canoso to include at least one of a handle and a hinge of the door as feature points, as taught by Deyle. This modification allows the robotic system to make a determination of the direction that the door rotates to open/close and therefore reduce the risk of a collision between the robot and the door. 

Regarding claim 2 and similarly cited claim 12, Canoso teaches when the door features and wall surfaces are extracted from an image (Col. 4 line 66 – Col. 5 line 10, “once a robot 100 is localized in front of a door, it can detect the state of the door (open or closed) by using depth or other suitable 3D sensors to measure door dimensions and position. Typically, a door is positioned on a plane that is perpendicular to the floor, and rotates on hinges … The 3D sensor data is fit to this model of the door and its surrounding walls. By comparing the orientation of the sensed door plane to the detected walls and the map, the robot estimates the angle of the door, determines whether it is in an open or closed state, and can determine whether or not the door opening will contact the robot.”), the processor determines a target position (Col. 5 lines 10-15, “The robot can use the model to position itself in a position that allows for ease of delivery, while preventing contact with the opening door. In certain embodiments the robot can position itself in a non-blocking position to allow entry or exit of guests through the doorway even during delivery.”).
Canoso does not explicitly teach the target position is a position in front of the first wall surface that is positioned at a first side of the door that is further from the hinge.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Canoso, as modified by Deyle, to determine position that is in front of a first wall surface that is positioned at a first side of the door that is further from the hinge, since Canoso, as modified by Deyle, teaches a robot that is capable of determining wall surfaces and door features, including a hinge as taught in Deyle, and thus is capable of determining any position near a door based on extracted wall surfaces and the door hinge, in order to prevent contact with an opening door, to allow for ease of delivery, and to allow entry or exit of guests through the doorway even during delivery. 

Regarding claims 3 and 13, Canoso fails to specifically teach when the hinge is not identified from the image, the processor determines a position that is in contact with the door as the target position. 
However, Deyle teaches when the hinge is not identified from the image, the processor selects a position that is in front of the door as the target position ([0202], “The robot 900 identifies a location of an elevator, for instance using a floor map of a building, and moves via the motorized base 905 based on the navigation instructions to a location within a threshold distance from the elevator.”; [0206], “After pressing the button 1220, the robot 900 moves to a location in front of the elevator doors 1230. In some embodiments, the robot 900 may align the wheels 910 to be perpendicular to the elevator doors 1230. Aligning the wheels 910 to be perpendicular can reduce the probability of the wheels 910 accidentally getting caught in a space between building floors and elevator cabins.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Canoso to select a position that is in front of the door as the target position when the hinge is not identified from the image, as taught by Deyle, in order to position the robot in a way that allows the robot to move through the doorway.

Regarding claim 5 and similarly cited claim 15, Canoso further teaches Canoso teaches when the door features and wall surfaces are identified from the image (Col. 4 line 66 – Col. 5 line 10, “once a robot 100 is localized in front of a door, it can detect the state of the door (open or closed) by using depth or other suitable 3D sensors to measure door dimensions and position. Typically, a door is positioned on a plane that is perpendicular to the floor, and rotates on hinges … The 3D sensor data is fit to this model of the door and its surrounding walls. By comparing the orientation of the sensed door plane to the detected walls and the map, the robot estimates the angle of the door, determines whether it is in an open or closed state, and can determine whether or not the door opening will contact the robot.”), the processor determines a target position (Col. 5 lines 10-15, “The robot can use the model to position itself in a position that allows for ease of delivery, while preventing contact with the opening door. In certain embodiments the robot can position itself in a non-blocking position to allow entry or exit of guests through the doorway even during delivery.”).
Canoso does not explicitly teach the target position is a position that is in contact with a wall surface disposed adjacent to the handle among wall surfaces as a target position.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Canoso, as modified by Deyle, to select position that is in front of a first wall surface that is positioned at a first side of the door that is further from the hinge and closer to the handle, since Canoso, as modified by Deyle, teaches the robot a robot that is capable of determining wall surfaces and door features, including a hinge and a handle as taught in Deyle, and thus is capable of determining any position near a door based on the identified wall surfaces and the door hinge, in order to prevent contact with an opening door, to allow for ease of delivery, and to allow entry or exit of guests through the doorway even during delivery. 

Regarding claim 7 and similarly cited claim 17, Canoso further teaches wherein the processor controls the at least one motor such that the robot at least moves or rotates with respect to the target position to avoid the swing path of the door (Col. 4 lines 26-28, “a robot 100 can navigate to the delivery zone 134 and rotate in place (indicated by arrow 133) to present the container 116 in a position easily retrievable by the guest.”; Col. 5 lines 10-13, “The robot can use the model to position itself in a position that allows for ease of delivery, while preventing contact with the opening door.”; Col. 5 lines 10-15, “The robot can use the model to position itself in a position that allows for ease of delivery, while preventing contact with the opening door. In certain embodiments the robot can position itself in a non-blocking position to allow entry or exit of guests through the doorway even during delivery.”).

10.	Claims 4, 6, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Canoso, in view of Deyle, and further in view of Coulter et al. (US 2017/0259811 A1), hereinafter Coulter.
a.	Regarding claim 4 and similarly cited claim 14, neither Canoso nor Deyle specifically teaches when the hinge is identified from the image, the processor determines a width length of the door and determines a position spaced apart from the door by the width length as the target position.
	However, in the same field of endeavor, Coulter teaches when the hinge is identified in the image, the processor determines a width of the door and selects a position that is spaced apart from the door by at least the width as the target position ([0021], “If the door swing is away from the mobility device, and automatically positioning the mobility device for access to a handle of the door, moving the mobility device away from the door, as the door opens, by a distance based on the width of the door”; [0044], “The method of the present teachings for processing sensor data can determine, through information from the sensors, the hinge side of the door …”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Canoso, as modified by Deyle, to position the robot spaced apart from the door by a width of the door when the hinge is identified from the image, as taught by Coulter, in order to avoid collision with the door when the door is swing open in the direction toward the robot. 

	b.	Regarding claim 6 and similarly cited claim 16, Canoso further teaches wherein the processor is further to determine the target position based on depth information associated with a depth of a door (Col. 4 line 66 – Col. 5 line 6, “For example, once a robot 100 is localized in front of a door, it can detect the state of the door (open or closed) by using depth or other suitable 3D sensors to measure door dimensions and position. Typically, a door is positioned on a plane that is perpendicular to the floor, and rotates on hinges. As the door opens and closes, it sweeps out an arc along the floor. The 3D sensor data is fit to this model of the door and its surrounding walls.”), and wherein, when a depth of the door is greater than depths of surrounding wall surfaces of the door by a threshold or more, the processor selects a position … as the target position (Fig. 2A, Col. 4 line 66 – Col. 5 line 13, “For example, once a robot 100 is localized in front of a door, it can detect the state of the door (open or closed) by using depth or other suitable 3D sensors to measure door dimensions and position … As the door opens and closes, it sweeps out an arc along the floor. The 3D sensor data is fit to this model of the door and its surrounding walls. By comparing the orientation of the sensed door plane to the detected walls and the map, the robot estimates the angle of the door, determines whether it is in an open or closed state, and can determine whether or not the door opening will contact the robot. The robot can use the model to position itself in a position that allows for ease of delivery, while preventing contact with the opening door.” – By comparing the depth of the door to the depth of the walls, it is understood that a state of the door or an opening direction of the door can be determined.).
	Neither Canoso nor Deyle specifically teaches the processor determines a position that is in contact with the door as the target position.
	However, Coulter teaches the processor selects a position that is in front of the door as the target position ([0480], “Method 850 can also include determining 1361 (FIG. 29K) the door swing … If door 675 (FIG. 29M) swings in, method 850 can include providing at least one movement command to move the MD against door 675 (FIG. 29M), thus positioning door 675 (FIG. 29M) for movement of the MD through the doorway.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Canoso, as modified by Deyle, to determine a position that is in front of the door as the target position in a case that a door is opened to the opposite side of the robot’s position, as taught by Coulter, in order to position the robot to move forward through the doorway when the door is to be opened to the opposite side of the robot’s position.

11.	Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Canoso, in view of Deyle, and further in view of Ferguson et al. (US 2019/0033868 A1), hereinafter Ferguson.
a.	Regarding claim 9 and similarly cited claim 19, Canoso teaches when the robot is unloading the good, the processor is further to manage at least one motor such that the robot discharges the goods (while positioning at the target position near a wall surface) (Col. 5 lines 10-15, “The robot can use the model to position itself in a position that allows for ease of delivery, while preventing contact with the opening door. In certain embodiments the robot can position itself in a non-blocking position to allow entry or exit of guests through the doorway even during delivery.”).
Neither Canoso nor Deyle teaches the robot discharges the goods to the outside of a body of the robot and supports the good on a wall surface adjacent to the target position.
However, in the same field of endeavor, Ferguson teaches the robot discharges the goods to the outside of a body of the robot and supports the goods at the target position ([0139], “If an item is to be removed from the compartment 402 to a space outside the compartment 402, the robotic arm 406 of the compartment can pick up the item and move it outside the compartment 402. For example, the robotic arm 406 can move an item outside the autonomous vehicle to a customer mailbox, sidewalk, driveway, curb, residence, drop site, or another customer location.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Canoso, as modified by Deyle, to configure the robot to unload goods, as taught by Ferguson, in order to eliminate a need for a person having to manually remove the goods from the robot themselves. 
The combination of Canoso, Deyle, and Ferguson does not specifically teach the robot supports the good on a wall surface adjacent to the target position.
However, because the claim does not specifically recite the claimed robot is capable of detecting a wall surface in order to support goods on the wall surface, i.e. the good that happen to be hitting or touching the wall surface while the robot unloads the good also indicates that the goods are supported by a wall surface , it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Canoso, as modified by Deyle and Ferguson, to unload the goods near a wall surface, which indicates that the goods can touch or hit the wall surface, in order to prevent the goods from blocking a path of other users. 

b.	Regarding claim 10 and similarly cited claim 20, with the interpretation indicated the under 112(b) rejection of the claim, Canoso teaches the robot is positioned in a vicinity of a wall surface, and discharges the goods (Fig. 2B illustrates the robot positions and orients itself to the side of the door, Col. 4 lines 15-16, “with the delivery zone 134 being in front and slightly to the side of the door 113.”; Col. 4 lines 17-20, “In some embodiments, a robot can arrive at a delivery zone and enable delivered item(s) to be retrieved. In particular embodiments, a robot can orient itself in a predetermined fashion to provide easy access to the item(s).”; Col. 5 lines 10-15, “The robot can use the model to position itself in a position that allows for ease of delivery, while preventing contact with the opening door. In certain embodiments the robot can position itself in a non-blocking position to allow entry or exit of guests through the doorway even during delivery.”).
	Neither Canoso nor Deyle explicitly teaches the robot discharges good to a second side that is opposite to the first side. However, Canoso teaches the robot discharges goods in a predetermined fashion that provide easy access to the items (see Col. 4 lines 17-20) and to prevent contact with the opening door (see Col. 5 lines 10-15). It would have been obvious to one of ordinary skill in the art to modify the teachings of Canoso, as modified by Deyle, to discharge the goods to the side that is opposite of the side facing the wall surface, in order to provide easy access to the items and to prevent contact with the opening door. 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Erkek et al. (US 2018/0353041 A1) teaches a cleaning robot configured to detect object data within the environment and is able to open a door.
	Allen et al. (US 2014/0200713 A1) teaches a method of operating a mobile robot includes grasping a feature of a door of a doorway with an end effector of a manipulator arm mounted on the robot and driving the robot while grasping the door feature to move the door to an open position.
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/N.Q.B./           Examiner, Art Unit 3664     

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664